DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s arguments and amendments filed on 05/13/2022 are made of record and reviewed.
Claim status:
Claims 2-7, 9-20 and 22-27 are pending.
Claims 2, 9, 15 and 22 are amended.
Claims 1, 8 and 21 are cancelled.
No claim is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 
Claim Correspondence
Application No. 16105784
2

9
10
11
12
13
14
15

22
23
24
25
26
27
Patent No. 10055882
1

6
8
9
10
11
12
13

18
20
21
22
23
24



Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10055882 in view of Zhang et al. (US Patent publication: 20030011596, “Zhang”), Zhang et al. (US Patent publication: 20030011596, “Zhang”) in view of Skaff et al. (US patent Publication: 20150371107, “Skaff”) and  Fergus et al. (US patent publication: 20160300333, “Fergus”).


Application No. 16105784 claim 2
Patent No. 10055882 claim 1
A method for generating a three-dimensional (3D) model of an object, comprising:
A method for generating a three-dimensional (3D) model of an object, comprising:
capturing a plurality of images of the object from a plurality of viewpoints, the images comprising a plurality of color images;
capturing a plurality of images of the object from a plurality of  viewpoints, the images comprising a plurality of color images;
generating a 3D model of the object from the images;
generating a 3D model of the object from the images, the 3D model comprising a plurality of planar patches;
for each patch of a plurality of planar patches corresponding to a surface of the 3D model:
mapping a plurality of image regions of the plurality of images to the patch, each image region comprising at least one color vector; and
computing, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch;
for each patch of the planar patches: mapping a plurality of image regions of the plurality of images to the patch, each image region 
comprising at least one color vector; and computing, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch;
generating a diffuse component of a bidirectional reflectance distribution function (BRDF) for each patch of planar patches of the 3D model in accordance with the at least one minimal color vector computed for each patch;
generating a diffuse component of a bidirectional reflectance distribution function (BRDF) for each patch of planar patches of the 3D model 
in accordance with the at least one minimal color vector computed for each patch;
subtracting the at least one minimal color vector from the color vector of each of the image regions mapped to the patch to compute a plurality of specular images of the patch;

outputting the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component; 

outputting the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component;  
rendering a plurality of diffuse views based on  the 3D model of the object, each view being rendered from a different pose with respect to the object;

rendering one or more diffuse views of the object;
generating a feature vector by extracting features from the plurality of diffuse views;

supplying the feature vector to a trained convolutional neural network to classify the patches of the object as clean or defective;


computing a plurality of features based on the one or more diffuse views of the object;
wherein the assigning the classification to the object in 
accordance with the plurality of features is performed by a convolutional neural network

and assigning a classification to the object in accordance with the plurality of features, the classification comprising one of: a defective classification and a clean classification, 


and wherein the convolutional neural network is trained by: receiving a plurality of training 3D models of objects and corresponding training classifications;  rendering a plurality of views of the 3D models with controlled lighting to generate training data;  computing a plurality of feature vectors from the views by the convolutional neural network;  computing parameters of the convolutional neural network;  computing a training error metric between the training classifications of the training 3D models with outputs of the convolutional neural network configured based on the parameters;  computing a validation error metric in accordance with a plurality of validation 3D models separate from the training 3D models;  in response to determining that the training error metric and the validation error metric fail to satisfy a threshold, rendering additional views of the 3D models with different controlled lighting to generate additional training data;  in response to determining that the training error metric and the validation error metric satisfy the threshold, configuring the neural network in accordance with the parameters;  receiving a plurality of test 3D models of objects with unknown classifications;  rendering a plurality of views of the test 3D models with controlled lighting to generate testing data;  and classifying the test 3D 
models using the rendered views of the test 3D models and the configured convolutional neural network.



Claim 2 of  instant application is different from claim 1 of Patent 10055882 by: 
subtracting the at least one minimal color vector from the color vector of each of the image regions mapped to the patch to compute a plurality of specular images of the patch;
rendering a plurality of diffuse views based of the 3D model of the object, each view being rendered from a different pose with respect to the 3D model of the object; 
generating a feature vector by extracting features from the plurality of diffuse views;
supplying the feature vector to a trained convolutional neural network to classify the patches of the object as clean or defective;

However, Zhang teaches, subtracting the at least one minimal color vector from the color vector of each of the image regions mapped to the patch to compute a plurality of specular images of the patch; (Zhang “[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”  Here the at least one minimum color value is the diffuse reflection intensity value. ) 
rendering plurality of diffuse views of an object, each view being rendered from a different pose with respect to the image (Zhang [0054] provides input images from different view or perspective and creates a global texture map using the input images, thus the global texture map [Zhang 0010] is the rendered diffuse view of the object which has different views of the object.  Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”  Zhang [0010] “Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images” As the input images are taken from different perspective or different views, the rendered diffused view will have multiple view with specific intensity of diffuse reflection. ),
Zhang and claim 1of Patent 10055882 are analogous as they are from the dame filed of rendering images.
Therefore it would have been obvious for an ordinary skilled person of view before the effective filing date of claimed invention to have modified Claim 1of Patent 10055882 to have included subtracting the at least one minimal color vector from the color vector of each of the image regions mapped to the patch to compute a plurality of specular images of the patch and rendering a plurality of diffuse views of the 3D model of the object, each view being rendered from a different pose with respect to the t3D model of the object as taught by Zhang.
The motivation to include Zhang is to create a corrected view of rendered image to have included features that may not be seen a single captured image. 
	Claim 1 of Patent 10055882 and Zhang doesn’t expressly teach, generating a feature vector by extracting features from the plurality of diffuse views;
supplying the feature vector to a trained convolutional neural network to classify the patches of the object as clean or defective;
However, However, Skaff teaches, generating a feature vector by extracting features from the plurality of diffuse views; (Skaff, “[0044] In FIG. 4, image slice 401 is an input image slice of a material from which a feature vector will be generated. In the example shown in FIG. 4, image slice 401 corresponds to brass, although various other materials are of course possible. Image slice 401 includes pixels which generally appear to correspond to three categories, namely dark, diffuse, and specular pixels. Thus, in this example, the low-level features of each image slice are clustered into at least three clusters including a first cluster for specular reflections, a second cluster for diffuse reflections, and a third cluster for dark reflections.”);
supplying the feature vector to a trained classifier to classify the patches of the object; (Skaff, “[0064]….. Thus, according to this embodiment, an object fabricated from an unknown material is illuminated, and BRDF image slices for the illuminated object are captured. A feature vector representation is computed for the BRDF image slices of the object of unknown material, and the material for the unknown object is classified by applying the feature vector representation of the unknown object to the trained classification engine.”
	Claim 1 of Patent 10055882 and Zhang  and  Skaff  are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 10055882 as modified by Zhang to have included generating a feature vector by extracting features from the plurality of diffuse views and supplying the feature vector to a trained convolutional neural network to classify the patches of the object  as taught by Skaff.
The motivation to include Skaff is to use automation of classification of images using machine learning.
Claim 1 of Patent 10055882 as modified by Zhang and Skaff doesn’t expressly teach the classifier is a convolutional neural network and classify the patches of the object as clean or defective.
Fergus teaches, a classifier is a convolutional neural network and  classify images as clean or defective. (“[0011] Systems, methods and …….The exemplary prediction procedure can include, e.g., an average prediction determination for each overlapping pixels of the overlapping images. The prediction procedure can also include predicting a clean image for one of the overlapping images. The prediction procedure can be associated with a neural network that can receive each of the overlapping images as an input. In some exemplary embodiments of the present disclosure, the neural network can include a series of layers, and each of the layers can apply a linear map to one of the overlapping images. Each of the layers can also apply an element-wise sigmoid to one of the overlapping images. The neural network can be a convolutional neural network.”)
Fergus and Claim 1 of Patent 10055882 as modified by Zhang and Skaff are analogous as they are from eth filed image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of Patent 10055882 as modified by Zhang and Skaff  to have used trained convolutional neural network (instead of SVM used by Skaff)  to classify the patches of the object as clean or defective as taught by Fergus.
The motivation to include Fergus is to achieve an automatic process of having high possibility of correctly determining abnormal patterns because of using state of art technique of using convolutional neural network for image recognition ( which is better than SVM in terms accuracy).

Claims 9-14 and 22-27 of the instant application recites limitations that are similar to the limitations recited in claims 6, 8-12, 18 and 20-24 of the patent 10055882 as modified by Zhang, Skaff  and  Fergus and therefore are also obvious over  6, 8-12, 18 and 20-24 of the patent 10055882 as modified by Zhang, Skaff  and  Fergus.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 recites, “wherein the computing the one or more parameters of the specular component comprises”. However the phrase “the computing the one or more parameters of the specular component” has a lack of antecedent basis. As a result the scope of claim 9 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent publication: 20030011596, “Zhang”) in view of Skaff et al. (US patent Publication: 20150371107, “Skaff”) and  Fergus et al. (US patent publication: 20160300333, “Fergus”).

Regarding claim 2, Zhang teaches A method (see flow chart in Fig. 2) for generating a three-dimensional (3D) model of an object, comprising:
capturing a plurality of images of the object from a plurality of viewpoints (Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”), the images comprising a plurality of color images (“[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.”);
generating a 3D model of the object from the images; (“[0056] In addition to the input images and their associated camera parameters, the present system and process also requires a 3D geometric model of the object. This model can be obtained via any appropriate conventional method. For example, the model could be derived from the input images using so-called stereo from motion techniques.” 
for each patch of a plurality of planar patches corresponding to a surface of the 3D model (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches” ):
mapping a plurality of image regions of the plurality of images to the patch ([0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.”), each image region comprising at least one color vector (“[0010]…Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images”); and
computing, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch ([0011] The global texture map is constructed by respectively identifying sets of pixels in the input images that depict the same portion of the object.  Each of these sets of pixels is then processed to first determine which pixel of the set has the minimum pixel intensity value.  The minimum intensity value is assigned to the location of the global-texture map corresponding to the portion of the object depicted in the set of pixels.”);
generating a diffuse component of a bidirectional reflectance distribution function (BRDF) for each patch of planar patches of the 3D model in accordance with the at least one minimal color vector computed for each patch (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.  Then, the aforementioned sets of pixels are identified.  Specifically, sets of corresponding pixels from the input images that depict the same location in each triangular patch of the 3D model of the object are identified.  Finally, as described previously, for each set of pixels, it is determined which pixel of the set has the minimum pixel intensity value, and that pixel value is associated with the location of the global texture map corresponding to the location in the 3D model depicted by the set of pixels.”);
subtracting the at least one minimal color vector from the color vector of each of the image regions mapped to the patch to compute a plurality of specular images of the patch; (Zhang “[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”  Here the at least one minimum color value is the diffuse reflection intensity value. ) 
outputting the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component; (“[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”);
rendering a plurality of diffuse views based on the 3D model of the object, each view being rendered from a different pose with respect to the 3D model of the object (Zhang [0054] provides images of object captured from different views or perspective and creates a global texture map using the images, thus the global texture map [Zhang 0010] is the rendered diffuse view of the object which has different views of the object.  Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”  Zhang {0010] “Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images” As the input images are taken from different perspective or different views, the rendered diffused view will have multiple view with specific intensity of diffuse reflection. );
Zhang teaches, computing a plurality of features of the object from the of diffuse views. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.”) but doesn’t expressly teach, generating a feature vector by extracting features from the plurality of diffuse views; supplying the feature vector to a trained convolutional neural network to classify the patches of the object as clean or defective;
However, Skaff teaches, generating a feature vector by extracting features from the plurality of diffuse views; (Skaff, “[0044] In FIG. 4, image slice 401 is an input image slice of a material from which a feature vector will be generated. In the example shown in FIG. 4, image slice 401 corresponds to brass, although various other materials are of course possible. Image slice 401 includes pixels which generally appear to correspond to three categories, namely dark, diffuse, and specular pixels. Thus, in this example, the low-level features of each image slice are clustered into at least three clusters including a first cluster for specular reflections, a second cluster for diffuse reflections, and a third cluster for dark reflections.”);
supplying the feature vector to a trained classifier to classify the patches of the object; (Skaff, “[0064]….. Thus, according to this embodiment, an object fabricated from an unknown material is illuminated, and BRDF image slices for the illuminated object are captured. A feature vector representation is computed for the BRDF image slices of the object of unknown material, and the material for the unknown object is classified by applying the feature vector representation of the unknown object to the trained classification engine.”
	Zhang, Skaff  are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang to have included generating a feature vector by extracting features from the plurality of diffuse views and supplying the feature vector to a trained classifier to classify the patches of the object  as taught by Skaff.
The motivation to include Skaff is to use automation for classification of images using machine learning.
Zhang as modified by Skaff doesn’t expressly teach, the classifier is a convolutional neural network and classify the patches of the object as clean or defective.
Fergus teaches, a classifier is a convolutional neural network and classify images as clean or defective. (“[0011] Systems, methods and …….The exemplary prediction procedure can include, e.g., an average prediction determination for each overlapping pixels of the overlapping images. The prediction procedure can also include predicting a clean image for one of the overlapping images. The prediction procedure can be associated with a neural network that can receive each of the overlapping images as an input. In some exemplary embodiments of the present disclosure, the neural network can include a series of layers, and each of the layers can apply a linear map to one of the overlapping images. Each of the layers can also apply an element-wise sigmoid to one of the overlapping images. The neural network can be a convolutional neural network.”)
Zhang as modified by Skaff and Fergus are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Skaff to have used a trained convolutional neural network (instead of SVM used by Skaff)  to classify the patches of the object as clean or defective as taught by Fergus.
The motivation to include Fergus is to achieve an automatic process of having high possibility of correctly determining abnormal patterns because of using state of art technique of using convolutional neural network for image recognition ( which is better than SVM in terms of accuracy).


Regarding claim 3, Zhang as modified by Skaff and Fergus teaches, wherein at least one of the plurality of features is computed based on color information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” “[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.” Here the feature is texture and it is based on diffuse view of input images which are color images. So the features are based on color information of the object in the one or more diffuse views of the object);

Regarding claim 4, Zhang as modified by Skaff and Fergus teaches wherein at least one of the plurality of features is computed based on shape information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” The input images has different type of shape. Thus features (textures) are computed based on shape of the object. “[0054]….  For example, the images should collectively show all the surfaces of interest on the object in order to allow synthesizing images of the object from any desired viewpoint.  To this end, it is preferred that more images of a complex shaped portion of the object be captured and input in comparison to a smooth portion of the object.  This ensures that each surface in the complex area is depicted in at least one of the images.  In addition, it is important that any surface of interest on the object appear in at least one image taken from a perspective that for the most part does not capture the highlight (i.e., the specular reflection) of the surface.  In other words, each portion of the object's surface should be captured from a viewpoint where the reflection is totally or at least substantially all due to diffuse reflection rather than specular reflection.” )

Regarding claim 5, Zhang as modified by Skaff and Fergus teaches, wherein at least one of the plurality of features is computed based on color information and shape information of the object in the plurality of diffuse views of the object. . (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” “[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.” Here the feature is texture and it is based on diffuse view input images which are color images. So the features are based on color information of the object in the one or more diffuse views of the object.
Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” The input images has different type of shape. Thus features (textures) are computed based on shape of the object. “[0054]….  For example, the images should collectively show all the surfaces of interest on the object in order to allow synthesizing images of the object from any desired viewpoint.  To this end, it is preferred that more images of a complex shaped portion of the object be captured and input in comparison to a smooth portion of the object.  This ensures that each surface in the complex area is depicted in at least one of the images.  In addition, it is important that any surface of interest on the object appear in at least one image taken from a perspective that for the most part does not capture the highlight (i.e., the specular reflection) of the surface.  In other words, each portion of the object's surface should be captured from a viewpoint where the reflection is totally or at least substantially all due to diffuse reflection rather than specular reflection.” ).

Regarding claim 6, Zhang as modified by Skaff and Fergus teaches, wherein the 3D model comprises a point cloud. (Zhang, [0058] discloses that the 3d model of the object is point cloud as each image or planar path is aligned with a 3d point cloud of the object. “[0058] Once the images, camera parameters and a 3D model of the object have been obtained, each image is "aligned" with the model.  This process is performed using conventional techniques.  For example, laser scanners provide low resolution texture together with a 3D point cloud representing the object.”)

Regarding claim 7, Zhang as modified by Skaff and Fergus teaches,   wherein each patch of the plurality of planar patches corresponds to one or more points of the point cloud. (Zhang [0058] discloses each planar object or each image is aligned with 3d model which is 3d point cloud. Therefore each planar object corresponds to one or more points of the point cloud. “[0058] Once the images, camera parameters and a 3D model of the object have been obtained, each image is "aligned" with the model.  This process is performed using conventional techniques.  For example, laser scanners provide low resolution texture together with a 3D point cloud representing the object.”).

Regarding claim 9, Zhang as modified by Skaff and Fergus teaches, wherein the computing the one or more parameters of the specular component comprises:
initializing the one or more parameters; (Zhang, [0017]….” In essence this entails establishing a reflection model which characterizes the specular reflection from a location on the surface of the object in terms of the surface spectral magnitude, the surface roughness and the magnitude of the color vector associated with each point light source defined by the illumination distribution model.  Preferably, a simplified Torrance-Sparrow reflection model is employed for this purpose.” This reflection model provides the initial value of parameters of the illumination distribution model.) 
rendering the 3D model in accordance with the BRDF set in accordance with the one or more parameters to render a plurality of rendered views of the patch; (Zhang,  The BRDF set has the specular component diffuse component from claim 1. and Zhang, “[0017] A separate specular reflection image is then generated from each input image and the global texture map (process action 208).” This separate specular image is rendered using each input image and global texture of the 3d model. Thus the specular image is generated for each patch of the 3d model. )
computing an error function in accordance with a difference between the rendered views of the patch with the image regions mapped to the patch; (Zhang, [0017] discloses the claimed error function as ”the square of the difference between the specular reflection intensity computed using the reflection model and the intensity of the specular reflection taken from the specular images”  Zhang, “[0017]… Preferably, a simplified Torrance-Sparrow reflection model is employed for this purpose.  Given the model, the particular values of the surface spectral magnitude, the surface roughness, and the magnitude of the color vector associated with each point light source are computed, which collectively minimize the square of the difference between the specular reflection intensity computed using the reflection model and the intensity of the specular reflection taken from the specular images, for each location on the surface of the object corresponding to a pixel of the specular images.”)  and
computing the one or more parameters by iteratively updating the one or more parameters to minimize the error function. (Zhang, [0017] computes particular values of the surface spectral magnitude, the surface roughness, and the magnitude of the color vector associated with each point light source which are the claimed parameters by minimizing the error function. [0077] and [0085] describes an iterative step by step numerical optimization to minimize the error function.)

Regarding claim 10, Zhang as modified by Skaff and Fergus teaches, wherein the plurality of images are captured by a plurality of different cameras. (Zhang, “[0048]… Further, while just one camera is depicted, multiple cameras could be included as input devices to the personal computer 110. The images 164 from the one or more cameras are input into the computer 110 via an appropriate camera interface 165.   [0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective. ")

Regarding claim 12, Zhang as modified by Skaff and Fergus teaches, wherein the plurality of images of the object from the plurality of viewpoints are captured by a single camera. (Zhang “[0093]…The images were taken with a digital camera, while trying to keep the angle between each camera positions similar, so that the object was observed uniformly.”)

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Skaff and Fergus and further in view of  Florin et al. (US Patent publication: 20140029796, “Florini”).

Regarding claim 11, Zhang as modified by Skaff and Fergus doesn’t expressly teach, wherein the plurality of images of the object are captured while the object is on a conveyor belt.
However, Florini teaches, a plurality of images of the object are captured while an object is on a conveyor belt. (Florini [0103] discloses multiple camera takes images of an object on a conveyor belt. [0103]“In a particularly preferred embodiment of the present invention, at least two distinct cameras are used, wherein at least one camera is positioned so as to frame said at least one object from above the object and at least another camera is positioned so as to frame said at least one object from one of the sides thereof.  Preferably, at least one of said cameras is positioned on at least one side of the conveyor belt on which the objects are arranged, so as to frame at least one between the right and left side faces of the objects.”)
Florini and Zhang as modified by Skaff and Fergus are analogous as both of them are from the field of image processing or optical identification.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Skaff and Fergus to have included the multiple camera to capture images of an object on a conveyor belt.
The motivation to include Florini is to extend the functionality of Zhang to identify a mobile object, make its model and rendering the mobile object.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Skaff and Fergus and further  in view of  Unpingco et al. (US Patent publication: 2014/0317539, “Unpingco”).

Regarding claim 13, Zhang as modified by Skaff and Fergus doesn't expressly teach, wherein the camera is a stereoscopic depth camera comprising a first infrared camera, a second infrared camera, and a color camera.
However, Unpingco teaches, a stereoscopic depth camera comprising combination of infrared cameras and color cameras. (“[0035] NUI technologies include, but are not limited to, touch sensitive displays, voice and speech recognition, intention and goal understanding, motion gesture detection using depth cameras (e.g., stereoscopic camera systems, infrared camera systems, color camera systems, and combinations thereof”).
Unpingco and Zhang as modified by Skaff and Fergus are analogous as they are from the field of capturing/imaging of a three dimensional object.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Skaff and Fergus to have its camera system to include stereoscopic depth camera comprising a first infrared camera, a second infrared camera, and a color camera based on the teaching of a stereoscopic depth camera comprising combination of infrared cameras and color cameras depth camera comprising combination of infrared cameras and color cameras as taught by Unpingco.
The motivation to include Unpingco is that infrared cameras can capture images using invisible light in addition to color camera that captures an image in visible light for better image quality as infrared cameras can measure smaller targets from farther away and create sharper thermal images, both of which add up to more precise and reliable measurements.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Skaff and Fergus, and further  in view of  Marks et al. (US Patent : 6025847, “Marks”).
Regarding claim 14, Zhang as modified by Skaff and Fergus doesn’t expressly teach, wherein the 3D model is a model of less than the entire exterior surface of the object.
However, Marks teaches, a 3d model is a model of less than the entire exterior surface of the object. (Column 2, lines 5-7: “Create a 3D model primitive to represent at least a portion of a physical object in the image by specifying a set of parameters that correspond to a first set of locations of the primitive on the image.”)
Marks and Zhang as modified by Skaff and Fergus are analogous as they are from the field of computer graphics relating to generation of 3d model.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Skaff and Fergus to have the 3d model as a model of less than the entire exterior surface of the object as taught by Marks.
The motivation to include Marks is to reduce the processing time of generation of a 3d model because of less and smaller number of images to create a 3d model.


Claims 15-20, 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  as modified by Unpingco, Skaff and Fergus.
Regarding claim 15, Zhang teaches, a system (Fig. 1) for generating a three-dimensional (3D) model of an object, the system comprising:
a camera system; a processor coupled to the camera system; ([0048]…”Of particular significance to the present invention, a camera 163 (such as a digital/electronic still or video camera, or film/photographic scanner) capable of capturing a sequence of images 164 can also be included as an input device to the personal computer 110.”) and
memory having instructions stored thereon that, when executed by the processor, (“[0045]…”Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.  Computer storage media includes, but is not limited to, RAM, ROM, …. can be accessed by computer 110”) cause the processor to:
capture a plurality of images of the object from a plurality of viewpoints, (“[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”) the images comprising a plurality of color images; (“[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.”)
generate a 3D model of the object from the images; for each patch of a plurality of planar patches corresponding to a surface of the 3D model (“[0056] In addition to the input images and their associated camera parameters, the present system and process also requires a 3D geometric model of the object. This model can be obtained via any appropriate conventional method. For example, the model could be derived from the input images using so-called stereo from motion techniques.” “[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches”) :
map a plurality of image regions of the plurality of images to the patch, (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.”),
 each image region comprising at least one color vector (“[0010]…Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images”) ; and
compute, for each patch, at least one minimal color vector among the color vectors of the image regions mapped to the patch (“[0011] The global texture map is constructed by respectively identifying sets of pixels in the input images that depict the same portion of the object.  Each of these sets of pixels is then processed to first determine which pixel of the set has the minimum pixel intensity value.  The minimum intensity value is assigned to the location of the global-texture map corresponding to the portion of the object depicted in the set of pixels.”);
generate a diffuse component of a bidirectional reflectance distribution function (BRDF) for each patch of planar patches of the 3D model in accordance with the at least one minimal color vector computed for each patch (“[0012] Preferably, the 3D model represents the object's surface as a mesh of triangular patches, and so the global texture map will identify the diffuse reflection components associated with each of these triangular regions.  To this end, the process of computing the global texture map preferably includes mapping each input image onto the 3D model so as to identify the location on the model associated with each pixel of each input image.  Then, the aforementioned sets of pixels are identified.  Specifically, sets of corresponding pixels from the input images that depict the same location in each triangular patch of the 3D model of the object are identified.  Finally, as described previously, for each set of pixels, it is determined which pixel of the set has the minimum pixel intensity value, and that pixel value is associated with the location of the global texture map corresponding to the location in the 3D model depicted by the set of pixels.”);
output the 3D model with the BRDF for each patch, the BRDF further comprising a specular component separate from the diffuse component; ("[0013] Once the global texture map is complete, the aforementioned specular reflection images are created by first determining, for each input image, the diffuse reflection intensity value associated with each pixel of the input image from the global texture map.  The diffuse reflection intensity value of each pixel is then subtracted from the overall intensity value of that pixel.  The result of the subtraction procedure is designated as the specular reflection intensity value for the pixel under consideration.”);
render a plurality of diffuse views based on the 3D model of the object, each view being rendered from a different pose with respect to 3D model of the object (Zhang [0054] provides images of objects captured from different views or perspective and creates a global texture map using the input images, thus the global texture map [Zhang 0010] is the rendered diffuse view of the object which has different views of the object.  Refer to Fig.2 Step 200 and “[0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective.”  Zhang {0010] “Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images” As the input images are taken from different perspective or different views, the rendered diffused view will have multiple view with specific intensity of diffuse reflection. ),
Though Zhang teaches the camera system connected with the processor but doesn’t teach that the camera system is a depth camera system.
However, Unpingco teaches, a depth camera system (“[0035] NUI technologies include, but are not limited to, touch sensitive displays, voice and speech recognition, intention and goal understanding, motion gesture detection using depth cameras (e.g., stereoscopic camera systems, infrared camera systems, color camera systems, and combinations thereof”).
Unpingco and Zhang are analogous as they are from the field of capturing/imaging of a three dimensional object.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang  to have its camera system to include a depth camera as taught by Unpingco.
The motivation  for the modification  is to capture more readily available 3d object information. 
Zhang as modified by Unpingco teaches, compute a plurality of features of the object from the of diffuse views. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.”) but doesn’t expressly teach, generate a feature vector by extracting features from the plurality of diffuse views; supply the feature vector to a trained convolutional neural network to classify the patches of the object as clean or defective;
However, Skaff teaches, generate a feature vector by extracting features from the plurality of diffuse views; (Skaff, “[0044] In FIG. 4, image slice 401 is an input image slice of a material from which a feature vector will be generated. In the example shown in FIG. 4, image slice 401 corresponds to brass, although various other materials are of course possible. Image slice 401 includes pixels which generally appear to correspond to three categories, namely dark, diffuse, and specular pixels. Thus, in this example, the low-level features of each image slice are clustered into at least three clusters including a first cluster for specular reflections, a second cluster for diffuse reflections, and a third cluster for dark reflections.”);
supply the feature vector to a trained classifier to classify the patches of the object; (Skaff, “[0064]….. Thus, according to this embodiment, an object fabricated from an unknown material is illuminated, and BRDF image slices for the illuminated object are captured. A feature vector representation is computed for the BRDF image slices of the object of unknown material, and the material for the unknown object is classified by applying the feature vector representation of the unknown object to the trained classification engine.”
	Zhang as modified by Unpingco and Skaff are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Unpingco to have included generating a feature vector by extracting features from the plurality of diffuse views and supplying the feature vector to a trained classifier to classify the patches of the object  as taught by Skaff.
The motivation to include Skaff is to use automation of classification of images using machine learning.
Zhang as modified by Unpingco and Skaff doesn’t expressly teach the classifier is a convolutional neural network and classify the patches of the object as clean or defective.
Fergus teaches, a classifier is a convolutional neural network and  classify images as clean or defective. (“[0011] Systems, methods and …….The exemplary prediction procedure can include, e.g., an average prediction determination for each overlapping pixels of the overlapping images. The prediction procedure can also include predicting a clean image for one of the overlapping images. The prediction procedure can be associated with a neural network that can receive each of the overlapping images as an input. In some exemplary embodiments of the present disclosure, the neural network can include a series of layers, and each of the layers can apply a linear map to one of the overlapping images. Each of the layers can also apply an element-wise sigmoid to one of the overlapping images. The neural network can be a convolutional neural network.”)
Zhang as modified by Unpingco and Skaff and Fergus are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang as modified by Unpingco and Skaff to have used trained convolutional neural network (instead of SVM used by Skaff)  to classify the patches of the object as clean or defective as taught by Fergus.
The motivation to include Fergus is to achieve an automatic process of having high possibility of correctly determining abnormal patterns because of using state of art technique of using convolutional neural network for image recognition ( which is better than SVM in terms of accuracy).

Regarding claim 16, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein at least one of the plurality of features is computed based on color information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” “[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.” Here the feature is texture and it is based on diffuse view of input images which are color images. So the features are based on color information of the object in the one or more diffuse views of the object);

Regarding claim 17, Zhang  as modified by Unpingco, Skaff and Fergus teaches wherein at least one of the plurality of features is computed based on shape information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” The input images has different type of shape. Thus features (textures) are computed based on shape of the object. “[0054]….  For example, the images should collectively show all the surfaces of interest on the object in order to allow synthesizing images of the object from any desired viewpoint.  To this end, it is preferred that more images of a complex shaped portion of the object be captured and input in comparison to a smooth portion of the object.  This ensures that each surface in the complex area is depicted in at least one of the images.  In addition, it is important that any surface of interest on the object appear in at least one image taken from a perspective that for the most part does not capture the highlight (i.e., the specular reflection) of the surface.  In other words, each portion of the object's surface should be captured from a viewpoint where the reflection is totally or at least substantially all due to diffuse reflection rather than specular reflection.” )

Regarding claim 18, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein at least one of the plurality of features is computed based on color information and shape information of the object in the plurality of diffuse views of the object. (Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” “[0093] We applied our framework to model the appearance of a real object.  We took 8 color images, each from different position roughly on a circle around the object.” Here the feature is texture and it is based on diffuse view input images which are color images. So the features are based on color information of the object in the one or more diffuse views of the object.
Zhang, “[0010] ….Specifically, this is accomplished by computing a global texture map which specifies an intensity value for the diffuse reflection from each modeled portion of the surface of the object using the input images.” The input images has different type of shape. Thus features (textures) are computed based on shape of the object. “[0054]….  For example, the images should collectively show all the surfaces of interest on the object in order to allow synthesizing images of the object from any desired viewpoint.  To this end, it is preferred that more images of a complex shaped portion of the object be captured and input in comparison to a smooth portion of the object.  This ensures that each surface in the complex area is depicted in at least one of the images.  In addition, it is important that any surface of interest on the object appear in at least one image taken from a perspective that for the most part does not capture the highlight (i.e., the specular reflection) of the surface.  In other words, each portion of the object's surface should be captured from a viewpoint where the reflection is totally or at least substantially all due to diffuse reflection rather than specular reflection.” ).

Regarding claim 19, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein the 3D model comprises a point cloud. (Zhang, [0058] discloses that the 3d model of the object is point cloud as each image or planar path is aligned with a 3d point cloud of the object. “[0058] Once the images, camera parameters and a 3D model of the object have been obtained, each image is "aligned" with the model.  This process is performed using conventional techniques.  For example, laser scanners provide low resolution texture together with a 3D point cloud representing the object.”)

Regarding claim 20, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein each patch of the plurality of planar patches corresponds to one or more points of the point cloud. (Zhang [0058] discloses each planar object or each image is aligned with 3d model which is 3d point cloud. Therefore each planar object corresponds to one or more points of the point cloud. “[0058] Once the images, camera parameters and a 3D model of the object have been obtained, each image is "aligned" with the model.  This process is performed using conventional techniques.  For example, laser scanners provide low resolution texture together with a 3D point cloud representing the object.”).


Regarding claim 22, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein the computing the one or more parameters of the specular component comprises:
initializing one or more parameters; (Zhang, [0017]….” In essence this entails establishing a reflection model which characterizes the specular reflection from a location on the surface of the object in terms of the surface spectral magnitude, the surface roughness and the magnitude of the color vector associated with each point light source defined by the illumination distribution model.  Preferably, a simplified Torrance-Sparrow reflection model is employed for this purpose.” This reflection model provides the initial value of parameters of the illumination distribution model.) 
rendering the 3D model in accordance with the BRDF set in accordance with the one or more parameters to render a plurality of rendered views of the patch; (Zhang,  The BRDF set has the specular component diffuse component from claim 1. and Zhang, “[0017] A separate specular reflection image is then generated from each input image and the global texture map (process action 208).” This separate specular image is rendered using each input image and global texture of the 3d model. Thus the specular image is generated for each patch of the 3d model. )
computing an error function in accordance with a difference between the rendered views of the patch with the image regions mapped to the patch; (Zhang, [0017] discloses the claimed error function as ”the square of the difference between the specular reflection intensity computed using the reflection model and the intensity of the specular reflection taken from the specular images”  Zhang, “[0017]… Preferably, a simplified Torrance-Sparrow reflection model is employed for this purpose.  Given the model, the particular values of the surface spectral magnitude, the surface roughness, and the magnitude of the color vector associated with each point light source are computed, which collectively minimize the square of the difference between the specular reflection intensity computed using the reflection model and the intensity of the specular reflection taken from the specular images, for each location on the surface of the object corresponding to a pixel of the specular images.”)  and
computing the one or more parameters by iteratively updating the one or more parameters to minimize the error function. (Zhang, [0017] computes particular values of the surface spectral magnitude, the surface roughness, and the magnitude of the color vector associated with each point light source which are the claimed parameters by minimizing the error function. [0077] and [0085] describes an iterative step by step numerical optimization to minimize the error function.)

Regarding claim 23, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein the plurality of images are captured by a plurality of different cameras. (Zhang, “[0048]… Further, while just one camera is depicted, multiple cameras could be included as input devices to the personal computer 110. The images 164 from the one or more cameras are input into the computer 110 via an appropriate camera interface 165.   [0054] A "sparse" set of images of the object of interest is obtained as input to the present system and process.  Each of these input images is preferably captured from a different perspective. ")

Regarding claim 25, Zhang  as modified by Unpingco, Skaff and Fergus teaches, wherein the plurality of images of the object from the plurality of viewpoints are captured by a single camera. (Zhang “[0093]…The images were taken with a digital camera, while trying to keep the angle between each camera positions similar, so that the object was observed uniformly.”)

Regarding claim 26, Zhang  as modified by Unpingco, Skaff and Fergus teaches, a stereoscopic depth camera comprising combination of infrared cameras and color cameras. (Unpingco, “[0035] NUI technologies include, but are not limited to, touch sensitive displays, voice and speech recognition, intention and goal understanding, motion gesture detection using depth cameras (e.g., stereoscopic camera systems, infrared camera systems, color camera systems, and combinations thereof”
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Zhang  as modified by Unpingco, Skaff and Fergus to have its camera system to include stereoscopic depth camera comprising a first infrared camera, a second infrared camera, and a color camera based on the teaching of a stereoscopic depth camera comprising combination of infrared cameras and color cameras depth camera comprising combination of infrared cameras and color cameras as taught by Unpingco.
The motivation to include Unpingco is that infrared cameras can capture images using invisible light in addition to color camera that captures an image in visible light for better image quality as infrared cameras can measure smaller targets from farther away and create sharper thermal images, both of which add up to more precise and reliable measurements.)



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang  as modified by Unpingco, Skaff and Fergus and further in view of  Florin et al. (US Patent publication: 20140029796, “Florini”).

Regarding claim 24, Zhang  as modified by Unpingco, Skaff and Fergus doesn’t expressly teach, wherein the plurality of images of the object are captured while the object is on a conveyor belt.
However, Florini teaches, a plurality of images of the object are captured while an object is on a conveyor belt. (Florini [0103] discloses multiple camera takes images of an object on a conveyor belt. [0103]“In a particularly preferred embodiment of the present invention, at least two distinct cameras are used, wherein at least one camera is positioned so as to frame said at least one object from above the object and at least another camera is positioned so as to frame said at least one object from one of the sides thereof.  Preferably, at least one of said cameras is positioned on at least one side of the conveyor belt on which the objects are arranged, so as to frame at least one between the right and left side faces of the objects.”)
Florini and Zhang  as modified by Unpingco, Skaff and Fergus are analogous as both of them are from the field of image processing or optical identification.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang  as modified by Unpingco, Skaff and Fergus to have included the multiple camera to capture images of an object on a conveyor belt.
The motivation to include Florini is to extend the functionality of Zhang to identify a mobile object, make its model and rendering the mobile object.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang  as modified by Unpingco, Skaff and Fergus, and further  in view of  Marks et al. (US Patent : 6025847, “Marks”).
Regarding claim 27, Zhang  as modified by Unpingco, Skaff and Fergus doesn’t expressly teach, wherein the 3D model is a model of less than the entire exterior surface of the object.
However, Marks teaches, a 3d model is a model of less than the entire exterior surface of the object. (Column 2, lines 5-7: “Create a 3D model primitive to represent at least a portion of a physical object in the image by specifying a set of parameters that correspond to a first set of locations of the primitive on the image.”)
Marks and Zhang  as modified by Unpingco, Skaff and Fergus are analogous as they are from the field of computer graphics relating to generation of 3d model.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhang  as modified by Unpingco, Skaff and Fergus to have the 3d model as a model of less than the entire exterior surface of the object as taught by Marks.
The motivation to include Marks is to reduce the processing time of generation of a 3d model because of less and smaller number of images to create a 3d model.


Response to Arguments
Applicant’s arguments, see remarks Page 10 filed 05/13/2022, with respect to rejection of claims under obvious type double patenting have been fully considered and are not persuasive as the terminal disclaimer is not filed. The rejections are maintained. 

Applicant’s arguments, see remarks Pages 10-11, filed 05/13/2022, with respect to rejection of claim 2 under 35 USC 103 have been fully considered and are  persuasive.  Therefore the rejections have been withdrawn. However upon further considerations, a new ground(s) of rejection has been made under 35 USC 103 as being unpatentable over Zhang  as modified by Skaff and Fergus.

Applicant’s arguments, see remarks Pages 10-11, filed 05/13/2022, with respect to rejection of claim 15 under 35 USC 103 have been fully considered and are  persuasive.  Therefore the rejections have been withdrawn. However upon further considerations, a new ground(s) of rejection has been made under 35 USC 103 as being unpatentable over Zhang  as modified by Unpingco, Skaff and Fergus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612